NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer surface minute protrusion part must be shown or the feature(s) canceled from the claim(s). It is unclear from the figures what structure is being labeled as 141-1’ and 141-1’’’.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Objections
Claim 6 is objected to because of the following informalities:  it appears that the phrase “a packing ring in inserted” should be --- a packing ring is inserted---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the term “fluid communication path” recited in line 19 of said claim refers to the same fluid communication path in line 7 or to a different path. For examination purpose, the examiner considers said term refers to the same previously recited path. Furthermore, in the last line of said claim, it appears that the phrase “the ring hook of the inner ring part” should instead be referring to the ring hook of the outer ring part since no ring hook has been recited for the inner ring part. Claims 2-11 are rejected for the same reasons due to their dependency upon said claim.
Regarding claims 2-5, the term “gentle” is a relative term which renders the claims indefinite. The term "gentle" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, in said claims, it is unclear if the term “through-hole” refers to the same through-hole previously recited in claim 1, upon which said claims depend, or to a different through-hole. For examination purpose, the examiner considers said term to refer to the same through-hole. 
Similarly, regarding claims 2 and 3, the term “steep” is a relative term which renders the claims indefinite. The term "steep" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of the sloped surface of the inner surface is therefore rendered indefinite by the use of said terms. 
Regarding claims 4 and 5, it is unclear what is meant by the term “cutting surface”. What structure is being recited by said term? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101197908 (Park) in view of JP 61090695 (Matsushita).
Regarding claim 1, KR 101197908  discloses a container for centrifugation comprising: a main body 100 including a first chamber 110 in which a material to be centrifuged is received, a second chamber 120 in which a suspended material centrifuged from the material in the first chamber is decanted from the first chamber and received and which is positioned on one side of the first chamber, and a coupling part formed to surround the first chamber and the outside of the upper end of the second chamber (see annotated Fig. 9 below); and a cover 200 which covers an upper portion of the main body and forms a fluid communication path P of the decanted suspended material between the first chamber and the second chamber, wherein the inside of the first chamber has valve bodies 140 which are disposed to linearly reciprocate in a longitudinal direction of the first chamber to be positioned on a boundary layer between the centrifuged materials and have through-holes 141 formed on the bottom surface and through which the material to be centrifuged is separately moved, the cover is configured by a ring part which forms the rim of the cover and is formed to be coupled to the coupling part at the rim of the cover (see annotated Fig. 9 below), a recess part 220 which is connected to the inner side of the ring part to be formed in a recessed shape, and a protrusion part 210 which is connected to the inner side of the recess part and formed in a protruding shape to form a fluid communication path P so that the suspended material is discharged from the first chamber to the second chamber, 2Application No.: 16/499,863Docket No.: ALD-109NPAmendment dated February 7, 2020Second Preliminary Amendmentin the protrusion part, an inlet port 212 is formed to protrude from the protrusion part for injecting the material to be centrifuged to the first chamber, the recess part has an air vent 224 for discharging inner air by injecting the material to be centrifuged to the first chamber and a discharge port 222 for discharging a suspended material introduced into the second chamber, the ring part includes an outer ring part, a planar ring part connected to the outer ring part, and an inner ring part which is connected with the planar ring part and has a stepped portion (see annotated Fig. 9 below), but does not disclose wherein a ring hook is formed on an inner peripheral surface of the outer ring part, and an outer end portion of the coupling part has a coupling hook which is extended upward and corresponds to an outer peripheral surface so as to be coupled with the ring hook of the inner ring part.

    PNG
    media_image1.png
    555
    679
    media_image1.png
    Greyscale

Annotated Fig. 9
JP 61090695 discloses wherein a ring hook 34 is formed on an inner peripheral surface 31 of the outer ring part, and an outer end portion of the coupling part 29 has a coupling hook 36 which is extended upward and corresponds to an outer peripheral surface so as to be coupled with the ring hook 34 of the inner ring part (Fig. 1-5). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of KR 101197908 with the ring hook and coupling hook of JP 61090695 for the purpose of attaching a cover main body to a holding cover (Abstract; Fig. 1-3). The substitution of the outer ring part and coupling part of KR 101197908 with the outer ring part and coupling part of JP 61090695 is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).
Regarding claim 7, KR 101197908 discloses wherein injection needle guides having holes formed in the center are coupled to the inlet port and the upper end of the discharge port (KIPO machine translation, page 11, sealing rubber material on top of the inflow and exhaust port for injection needle insertion).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Claim  is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101197908 (Park) in view of JP 61090695 (Matsushita), as applied to claim 1, and further in view of JP 2010043876 (Nagata et al.).
Regarding claim 6, modified KR 101197908 does not disclose wherein a packing ring is inserted into a space formed by the coupling part and a stepped portion of the inner ring part.
JP 2010043876 discloses a packing ring 6 is inserted into a space formed by the coupling part 2d and a stepped portion of the inner ring part 2a. It would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to have provided the container of  modified KR 101197908 with the packing ring of JP 2010043876 for the purpose of providing an aseptic centrifugal separation container (Abstract). 

Allowable Subject Matter
Claims 2-5 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest a foot plate protrudes from the outer bottom surface and the inner surface has a steep slope surface and a gentle slope surface formed sequentially from the lower portion to the upper portion for smooth movement of the suspended material; or the inner surface forms a gentle slope surface at a predetermined angle from the lower portion to the upper portion for smooth movement of the suspended material, and the end portion of the inner has a cutting surface cut along the inner peripheral surface to reduce the load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774